Citation Nr: 1217508	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

The Veteran testified at a personal hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2006, the Board remanded the issue on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development regarding the Veteran's PTSD stressor allegations.  In June 2009 and October 2010, the Board again remanded the matter for development, finding that VA had not fully complied with the Board's directives.

In February 2009, the Court of Appeals for Veterans Claims issued a decision in Clemons v. Shinseki 23 Vet. App. 1 (2009), holding that a Veteran, as a layperson, lacks the knowledge and training required to distinguish between variously diagnosed acquired psychiatric disorders, and hence a claim for one such is a claim for all diagnosed conditions.  No recharacterization of the issue is required here, however, as there is no diagnosis of any condition other than PTSD reflected in the claims file.


FINDING OF FACT

There is no verified stressor event.



CONCLUSION OF LAW

The criteria for service connection of PTSD are not met.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  May 2006, September 2006, January 2007, and March 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records have been obtained; he did not identify any private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in September 2001; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made appropriate findings based on the record and allegations before her.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 ;38 C.F.R. § 3.304(f) . 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran alleges that he currently suffers from PTSD related to traumatic experiences during his active duty service with the Navy.  Initially, at a September 2001 VA PTSD examination, the Veteran reported that his main stressful incident occurred when a torpedo exploded aboard his ship.  He feared for his life at the time.  Later, in a January 2002 statement, the Veteran reported that while he was serving aboard the USS Howard W. Gilmore, a petty officer was electrocuted in his presence.  The sailor recovered, but the incident affected the Veteran.  He also reported stress from a "cracked" nuclear weapon in his work area.

The Veteran has repeatedly been asked to provide detailed information regarding his various stressor allegations.  He has never responded with regard to his allegation of a damaged nuclear weapon.  He did state in May 2004 that he was having memory trouble.  However, at the January 2006 Board hearing, the Veteran narrowed the involved time frame down to January 1977.

VA has undertaken repeated efforts to verify the stressor allegations; the Board has remanded the claim three times to ensure that all possible development has occurred.  VA has obtained a complete 1976 Command History for the USS Howard W. Gilmore, and has conducted, through the Joint Services Records Research Center (JSRRC) a search of the 1977 Command History and the deck logs for December 1976 and January 1977.  These efforts fully comply with the directives of the May 2006, June 2009, and October 2010 Board remands.  The research demonstrates that there is no documentation "that crewmembers were electrocuted or that a torpedo exploded aboard the" USS Howard W. Gilmore.  

The Veteran's reports of the occurrence of the alleged incidents are competent evidence of the stressors.  A Veteran is competent to report things he experiences or observes through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran's reports are not, however, credible.  The Veteran has been inconsistent in reporting the event which underlies his current diagnosis.  It is not merely that he alleges additional stressors; he has replaced stressor allegations completely.  Further, official records, of a type which are specifically designed to reflect unusual shipboard incidents like injuries or accidents, do not corroborate the allegations.

Finally, service treatment records for January and February 1977 indicate that the Veteran was seen and evaluated for drug and alcohol use during this period.  His use was "effectively daily."  The Veteran did not associate such use with any stressor or event; he stated instead that he was bored.  He denied use to avoid depression, saying that hashish was "pleasant."  The Veteran was not dependent.  At the October 1979 examination for separation, the Veteran subjectively reported that he had a history of frequent trouble sleeping and nervous trouble, but no in-service provider diagnosed any acquired psychiatric condition.  The Veteran used drugs and alcohol recreationally, not for self-treatment.

The inconsistent reports, the lack of corroboration of events, and the silent contemporaneous medical records, raise serious doubts regarding the Veteran's credibility.  The Board simply cannot accept his account of events.  Importantly, none of his allegations relate to a fear of hostile military or terrorist action, or to combat, and so the presumptions which would permit acceptance of his claims on his testimony alone (absent clear and convincing contrary evidence) are not applicable.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.

The alleged stressors did not occur; the weight of the competent and credible evidence of record is against the allegations.  There was no electrocution of a petty officer, explosion of a torpedo, or nuclear weapon incident.  Therefore, the September 2001 VA medical opinion which diagnosed PTSD based apparently based on the allegation of a torpedo explosion, is not valid.  There is no current valid diagnosis of PTSD; there cannot be one in the absence of a stressor.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


